Sea piracy (debate)
(EL) The next item is the statements by the Council and the Commission on sea piracy.
President-in-Office of the Council. - (FR) Madam President, Commissioner, ladies and gentlemen, on Saturday 14 September - so just a few days ago - a French tuna fishing boat was chased by pirates 420 miles from the coast of Somalia. This was not an isolated incident. Since the beginning of July 10 vessels have been captured and 250 seamen have been taken hostage. Consequently, fishing vessels - and you can understand their reasons - are reluctant to operate, and the 50 or so French and Spanish tuna vessels that used to fish off the Seychelles and Somalia have decided to go back to the Seychelles archipelago.
Apart from the fact that these acts of piracy are on the increase, it seems clear that they are no longer happening just along the coast but are tending to extend further out, to international waters, disrupting not only the activities of fishing and cargo vessels in transit, but also - and this is very serious - of vessels operating within the framework of humanitarian programmes, particularly the World Food Programme, which supplies essential aid to the very many displaced populations in Somalia.
This phenomenon has become a cause for concern at global level. The French President, Mr Sarkozy, recently said that these were no longer isolated cases but a criminal industry challenging one of the fundamental freedoms, the freedom to circulate, as well as the freedom to conduct international trade. The French President finished by saying: 'the world cannot accept this!'
Against this background, in May and June the United Nations Security Council adopted Resolutions 1814 and 1816. In response to the worsening of this issue, it is currently working on a new resolution aimed at mobilising the international community to apply existing instruments of repression and prevention more effectively within the framework of the Law of the Sea and Security Council resolutions.
For their part, the EU Member States have already set out to do this and on 26 May expressed their determination to work together to combat piracy off the coast of Somalia. A crisis management concept was approved by the Council on 5 August. More recently, at the General Affairs and External Relations Council on 15 September, the Council adopted a strategic military option with a view to a possible naval operation under the European Security and Defence Policy. I would like to remind you formally that the launch of a naval operation is clearly envisaged, as the French Presidency said last Tuesday to Parliament's Committee on Foreign Affairs, at the end of the aforementioned Council meeting.
Until an operation takes place, because of the urgency of action, a first step was taken by the Council with the formation of a naval coordination cell. It is directed by a Spanish senior officer and consists of four maritime experts whose role is to facilitate the exchange of information between merchant navies and any naval vessels in the area, on a regular or occasional basis. The Cell, located in Brussels, will be responsible for supporting surveillance and protection actions conducted by the Member States off the coast of Somalia. This initiative should be in three sections: the accompanying of certain vulnerable vessels in transit through the Gulf of Aden, the protection of World Food Programme humanitarian convoys destined for Somalia, and the surveillance of fishing areas off the southern coast of Somalia. Member States with naval units operating off the Somali coast are invited to inform the Cell of this, in particular to improve the chances of protecting the most vulnerable merchant vessels.
In parallel, Madam President, the European Union will continue preparations for a possible naval operation under the European Security and Defence Policy. An information-gathering mission, consisting of European experts from the Military Staff of the European Union and the Secretariat-General of the Council, is currently in the region, refining a strategic plan. It is due to deliver its conclusions on 29 September.
You will see, ladies and gentlemen, that the European Union is not only showing its determination to act, but is also affirming its position as a prime mover on the international scene in the fight against piracy. We must give ourselves the resources to act quickly and in a coordinated manner, for the benefit, of course, of commercial interests, but also in the interest of freedom of circulation, which is a global principle, and finally for the benefit of our humanitarian objectives.
Madam President, President-in-Office of the Council, ladies and gentlemen, the Commission firmly condemns the criminal acts regularly committed in some regions of the world against the interests of the EU Member States, both sea piracy and armed robbery against ships in waters subject to the jurisdiction of a state.
Acts of this kind affect not only maritime transport, but also fishing on the high seas and maritime tourism. Besides, these acts make living conditions yet more dangerous for sailors who already have to do their work under difficult conditions. Therefore, because we must not only condemn such acts, but must also take action, we must realise that there is a risk of regressing by hundreds of years to a situation of an organised presence of criminal networks and pirates operating in four main areas: the South China Sea, the Straits of Malacca and Singapore, the Gulf of Guinea and the Horn of Africa. The majority of crimes are committed in these areas, and the intensity and seriousness of the offences are constantly changing.
Furthermore, there is still a concern about developments and even about the expansion of piracy to other areas of the world, demonstrating, in fact, that these are not merely occasional incidents, but we are convinced that there is an organised network of criminals who wish to carry out scientific attacks on cargo ships, tourist vessels and passenger vessels.
Given that the European Community is a member of the United Nations Convention on the Law of the Sea of 1982, the European Commission has always undertaken to promote freedom of navigation in all its aspects and the development of appropriate instruments to prevent illegal acts against ships. In this context, the Commission has systematically backed the attempts by the Member States and the international community as a whole to draw up legislative instruments of high quality within the framework of the United Nations and its specialised body in the sector of maritime transport, which is the International Maritime Organization.
After the work last June in the UN Informal Consultative Process on Oceans and the Law of the Sea, which dealt in particular with the issue of the legal treatment of pirates when caught, efforts still continue with the current review of the IMO's three legal instruments on the prevention of piracy and armed robbery against ships. The review is expected to be completed in December 2008.
Availing itself of its legislation on the safety of ships and port facilities, which incorporated into Community law the ISPS code, which is an IMO instrument, the European Community favours the promotion of these maritime safety standards by its international partners, and in particular by the Euro-Mediterranean partners through the Safemed II programme. In the same way, a high-level seminar on the issue is being prepared as part of the ASEAN Regional Forum under the co-presidency of the European Union and Indonesia. Cooperation with countries outside Europe is thus becoming particularly important.
In a similar conceptual sphere, the Commission is studying the possibility of using the stability instrument to support existing regional initiatives or ones that are being drawn up, backed by the International Maritime Organization, both in the area of the Straits of Malacca and in the Horn of Africa area, to promote the safety of maritime navigation in those areas that are of strategic significance for European interests and supplies.
I should also emphasise the continuing support for development granted by the European Community to countries neighbouring these at-risk areas, to improve their standard of living, which is an essential precondition for compliance with the rules of law. It is thus also vital in seeking to remove the workforce from criminal organisations, which can focus on the conditions of extreme poverty experienced by certain groups of people.
With regard to the repression of acts of piracy on the seas and of armed robbery against ships, the Commission is delighted at the adoption of UN Security Council Resolution 1816 on the repression of acts of piracy and armed robbery off the coast of Somalia, as well, of course, at the important step taken by the European Council, which adopted a detailed action plan at its meeting of 15 September 2008. Mr Bussereau has stressed what these initiatives are, and what commitments are being made by the European Union and the Member States, and we share and endorse these commitments.
There is another question that is raised regarding this constant growth in piracy: do acts of piracy serve to fund international terrorism? This is a question that we must ask ourselves, and that we must seek to answer, even if today there is no proof that terrorism is funded through the payment of ransoms; there is nothing that would allow us to establish a priori that this is not a possibility. Thus, we are doubtful about rejecting the hypothesis, particularly in the light of the obvious links that exist between certain countries that provide refuge for pirates and the existence of concealed bases for terrorist groups.
The Commission will, however, launch an investigation into this subject, in order to improve its understanding of the financial flows linked to the phenomenon of piracy on the seas. We must never lower our guard in the fight against terrorism and therefore every suspicion, even if we cannot make a priori judgments, must be carefully assessed and we must take all appropriate steps to prevent terrorism from benefiting from the assistance and organisational and economic support of criminal organisations. This is why we will continue to work in harmony with all the Member States, with the Council and also with countries outside Europe that are particularly involved in combating piracy.
Madam President, President-in-Office of the Council, Commission Vice-President, I completely agree with the Vice-President's statements. We have to differentiate between the straits where there are responsible countries with whom we can cooperate on cracking down on piracy, and the maritime operations where there is no responsible country, for example in Somalia, where we have to do something ourselves.
President-in-Office, I thought what you said was, in all honesty, rather too little. Setting up and deploying a crisis unit is always a good thing to do, but it does nothing to help. The crisis unit is here in Brussels or somewhere else. What we need is a concerted maritime operation locally, with the ships from the EU Member States that are already there. We have to appeal to the Member States who do not yet have any ships there to take part in a joint marine operation.
We cannot allow a situation where two pirate mother ships sail happily along on these waters attacking our fishing and merchant vessels and we are for ever having to run round after them and watch to see how we can bring this under control. I am waiting to hear what my general has to say, who will be here in a short while, but we need a clear strategic and tactical assessment of the situation here, and we need enough manpower capable of controlling piracy, as appeals simply do nothing to help. We have to hunt down the pirates, we have to catch them, otherwise it will not work.
Ninety per cent of Europe's imports, on which we depend, arrive via maritime routes. We have a high level of responsibility for seafarers, for fishermen fishing off foreign coasts, in accordance with jointly agreed treaties, and we have to protect these fishermen and seafarers, and also tourists. Unfortunately, in areas where there is no governmental authority, this only works if we develop our own European activities on the basis of UN resolutions.
In this respect, President-in-Office, it is good to set up a crisis unit, but we are expecting to see a well-defined operations base and well-defined operations during the next stage.
Ladies and gentlemen, we urgently need to tackle this problem. My figures, which I do have, are even worse than those that Mr Bussereau has just given us: there are reportedly currently 13 vessels and 300 sailors under the power of pirates.
And what is clear is that, if this phenomenon is not stopped, it will continue in crescendo as it has done so far, and of course it is not going to stop or improve.
The tenacity of the French and Spanish Governments, among others, and also the tenacity of this Parliament have borne fruit. In a short time we have secured a UN resolution on this phenomenon, which extends the right to prosecution, and also a cell has been created to coordinate operations at European level.
However, you should be aware that it is essential that first of all we work to achieve an extension of the UN mandate, because it is only valid for three months and, if it is not extended, our brand-new coordination cell will have to close in early December.
With regard to the second part of the Ministers' decision, the strategic military option, we need this operation to come to fruition and a large number of Member States to show as soon as possible that they are prepared to participate in it, and I support what Mr Jarzembowski said. It would be the first European military naval operation of the European security and defence policy, ladies and gentlemen, and an important sign of visibility for Europe.
The circumstances demand it. Piracy in the Indian Ocean is currently an extremely profitable business, which is growing day by day. Someone said to me today that the profession of pirate was, however incredible it might seem, growing in status in some of the countries bordering the Indian Ocean.
We need to stop this spiral, we need to protect vulnerable vessels, whether they are merchant or pleasure vessels, and the numerous fishing boats that fish in the area. We also need to provide protection and escorts for the World Food Programme vessels, because on 27 September Canada will be finishing its mandate and we still do not have a country to take over.
Madam President, would the increase in acts of sea piracy not be a chance for the European Union to use the means to defend its values and interests, if necessary and wherever necessary?
In any case, do not tell our fisherman, who had to take refuge in the port of Mahé in the Seychelles last week, or the crews of our merchant and cruise ships who are being threatened further and further by Somalia's territorial waters, that it is none of Europe's business! That would be to forget what European citizens expect of Europe: primarily safety, and particularly safety at sea.
That is why, Commissioner, the Commission's initiatives to implement a European policy of the sea and oceans were so widely welcomed. That is why I suspect, President-in-Office, that there is a large majority in this Parliament that will approve the measures you propose at the end of the consultation, which I understand is still going on.
Today, people are saying it is not that easy, that it might be better to consult our allies throughout the world first and to think about legality as regards international law. What was done for the recent release of the hostages on the Ponant and the Carré d'as shows that we have the means for effective action, provided that the will is there. If only this will, President-in-Office, could be the subject of a broad consensus in the Council!
(ES) The coast of Somalia is obviously one of the most dangerous coastlines in the world, as the figures show, in particular the fact that, last year alone, at least 25 vessels were victims of all sorts of acts of piracy.
The case of the Playa de Bakio is perhaps one of the best known, at least in Spain, but it is obviously not the only one.
Today it is also obvious that the Transitional Federal Government in Somalia does not have the resources or the means to establish peace and security in the country and therefore is much less capable of guaranteeing safety in its waters or in areas close to them, therefore international support is needed to do this, in line with what was laid down by the United Nations in June, as the previous speakers said.
Personally I am also concerned by something else, which I would like to mention: the reports that we sometimes receive of foreign boats, some of which are perhaps European, that are taking advantage of this situation of lack of control in order to fish unlawfully in one of the richest fishing grounds in the area, or even to use it as a dumping ground for hazardous substances, which the Federal Government is also not in a position to control.
Therefore I think that it is a priority - and I stress this - to guarantee the safety of the vessels that are legitimately operating in the area in line with international legislation, but it is also a priority, or even more so, that we commit ourselves to resolving the conflict that is devastating that country, so that ultimately responsibility for safeguarding the security of the area can be taken over by independent, legitimate, recognised Somali institutions.
(ES) I am not going to repeat the facts that have been set out here. I want to describe them: they are scandalous, they cause social alarm among our citizens, who are undoubtedly perceiving a degree of defencelessness. Not to mention the feelings of our fishermen, who are experiencing an understandable fear about their jobs and even their physical safety, given that the pirates are not making empty threats, and workers are not required to risk their lives for their jobs.
In addition, shipowners suffer serious economic damage that their insurance does not always cover, because the circumstances are extraordinary and tend not to be covered by insurance policies.
What can we do about the pirates? Of course, anything apart from the amateur spirit that prevailed in the Council of Foreign Ministers on 15 September. Against piracy we need conclusive action on two levels: in the area of diplomacy, supporting African countries, which suffer from the presence of genuine mafias on their territory, who use extortion and kidnapping in order to blackmail fishermen and merchants from one part of the world; in the area of legitimate use of force, using it as a dissuasive tool, which is perhaps the only language that pirates understand.
Having said this, where should we act and at what level? At national, European or international level? I think, ladies and gentlemen, that we need to act initially at national level, as France has done in an exemplary manner, with the protection of international law and in an effective way, which was exemplary.
I regret that the Spanish/French proposals were not adopted by the Council, as what was ultimately agreed was insufficient. I think that we need to give a vote of confidence to the French Presidency so that it proposes European action that is capable of defending our interests, and I hope that, when the time comes, the offer that NATO is making of global and international coverage can operate in this context.
However, let us act as we always do, let us move forward, let us take decisions and then wait for others to help us. Let us not continue to be defenceless, with citizens feeling that we are not capable of defending ourselves.
(FR) Madam President, I would first like to thank the Council and the Commission for agreeing to Parliament's request for a debate on this issue: a very topical issue that is of concern to us. We have talked about it in particular in the Committee on Transport and Tourism, where we were visited by Mr De Rossa, who gave us an idea of the extent of the problem. I would like to say that we should congratulate ourselves on the rapidity of the reaction by the Member States concerned - I am talking about France and Spain - and on what has already been done in the UN and the Council. I think that is quite a quick response.
I think we need to avoid several things. Firstly, demands by civil vessels for weapons. I can see this happening and I think we need to watch out because we know this would only make the situation more dangerous. Secondly, we need to make sure we do not neglect the situation and let it drift into terrorism. I mean that we should prevent political groups from getting involved because it would then assume completely different proportions. Thirdly, we need to avoid a situation where Member States are acting separately.
In this regard, I was just thinking about the Stability Pact. Obviously we demand that certain Member States do not have a deficit, but these are the same Member States who are always asked to provide protection because they have the means to do so. I therefore believe we need to show a bit more solidarity there at EU level, and that those who do not have the means to be protected are protected by those who have the military means. In this case, let us draw any conclusions we might like to draw at any level.
I would also like to say that, although it is a matter of great urgency that we provide a deterrent, through the measures taken by the French Government, for example, and on the Ponant and the Carré d'as, we know very well that crime is part of human nature but its legitimacy feeds on people's despair. It is therefore very important to take diplomatic action towards these countries and find ways of helping them from the point of view of both security and development. Then they will not have to endlessly look on with an empty stomach as plates of plenty go by.
(ES) Madam President, Minister, Commissioner, European citizens cannot understand why, in the age of technology, telecommunications, satellites, etc., we are experiencing incidents of piracy that appear to be transporting us back four or five centuries in our history.
I cannot accept what others have been saying in terms of being satisfied with the response. For several years I have been saying here in the European Parliament that the situation in the Indian Ocean, the situation off the coast of Somalia for European fishermen and for vessels that operate and work there is unsustainable, and there has not been a great deal of response. I do indeed welcome the fact that finally the Council has taken a first step, which I think is an insufficient one, by creating this cell in Brussels that is going to be responsible for accompanying fishermen, protecting humanitarian aid, which is so necessary in Somalia, and also securing agreements on fishing grounds.
I think that with what has been created and agreed so far, it is not going to be possible to achieve all of these ambitious objectives. The sea is very big, as is the coastline of the Indian Ocean, and we need the contribution and cooperation of all European countries, because the question is not whether the fishermen or vessels are French, Basque, Spanish, or Dutch; the question is that they are European and that we all need to contribute to this together.
(DE) Madam President, ladies and gentlemen, the protection of seafarers is a heartfelt concern for all of us, but I am nevertheless taking the liberty of asking how we can best guarantee this.
I take issue expressly with the commendation of the French Presidency, as politically and technically it has bungled the job, from start to finish. I should like to explain why. We have been conducting this debate as part of the Green Paper on maritime policy. We have pointed out that piracy is a problem and that we need a long-term strategy to be able to combat this phenomenon.
I am also taking the liberty of pointing out that the phenomenon has existed since the sixth century B.C. Then Mr Sarkozy comes along, knocks it all on the head and talks about naval deployments. German Defence Minister Franz Josef Jung is already having the guns polished on his naval ships, and there is an ESDP mission that has not even been discussed in the relevant committees yet - the Committee on Foreign Affairs and the Subcommittee on Security and Defence - but only in the Committee on Transport and Tourism. What kind of game is this? It is not the business at all!
I have the impression that we are trying to react in an ad hoc frantic manner in order to legitimise something that will have very, very long-term international ramifications. If we deploy naval forces to protect seafarers, we have to talk about the consequences. What do we want? Gunboat policy? Do we want a shot across the bows? Do we want to sink ships? If this is indeed connected with international terrorism, where is the long-term strategy there? I say this only as a warning. We shall be analysing this keenly, and in the second week in October we shall hopefully reach a rather more businesslike conclusion more helpful to people in the region.
(ES) I have just attended a meeting of the Long Distance Fleet Regional Advisory Council, and I could see the enormous concern for the fate of 51 vessels and around 1 500 crew of the Community tuna fleet that fishes in the Indian Ocean.
For years the fleet has been reporting incidents of piracy in the area adjoining Somalia, but not even the capture of the Spanish tuna boat Playa de Bakio in April caused some governments to react in time, including my own, unfortunately, until, in recent days, the fleet had to withdraw to the port of Victoria, and from that point, the measures taken have been highly inadequate.
We need to understand that fishermen live in an especially dangerous situation as, while all the vessels passing through the area are cause for concern, the merchant vessels tend to have established routes, which provides greater opportunity to monitor them as they pass through.
Those 51 fishing boats, however, are scattered, following the migrations of tuna, over an area of more than 3 200 square miles, which is five days' sailing, and they are therefore much more vulnerable, so a naval operation is essential and urgent.
In addition to what has been said about the Strait of Malacca, in addition to Somalia, we are now receiving reports from the fishing fleet about piracy in the Mozambique Channel and in areas of India and the Caribbean.
We cannot, therefore, remain inactive, and we need to react, in addition to the reactions that may come from our governments and the Council. All the Community institutions are involved in creating a coordinated strategy to combat international piracy.
I have therefore proposed to my political group, the Group of the European People's Party (Christian Democrats) and European Democrats, an amendment to the budget in order to allocate one million euros to studying a viability plan for implementing this strategy, and I ask Parliament to give it the green light, so that all Community citizens, wherever they are, receive the message that the European Union is supporting them and, above all, protecting them.
(FR) Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, over the last few months we have seen an increase in acts of piracy, particularly off the coast of Somalia. These attacks use much more sophisticated means and are therefore a reflection of a powerful mafia. I share the concern of all my fellow Members for European fishermen, who are extremely vulnerable.
However, the European Union has established the means to respond to these attacks. The meeting of European Foreign Affairs Ministers on 15 September produced results that I felt were quite significant. On the one hand, the 27 Member States approved the creation of a Coordination Cell and on the other, the ministers adopted a strategic military option, opening the way for a possible EU naval operation.
The use of private protection agencies has sometimes been mentioned. This does not seem like the right solution to me. The only long-term solution, as Mr Savary said, is both diplomatic and political. Piracy prospers thanks to the weakness of governments. It is by helping the countries concerned to stop the illegal activities, by helping them to achieve political stability and escape from poverty, that we will end this scourge. That is how the Malacca Strait got rid of pirates a few years ago.
Obviously the European Union cannot act alone, as Mr Sarkozy said. The international community must be mobilised, otherwise it will be impossible to guarantee the protection of shipping, particularly because sea piracy is rife not only off the coast of Somalia. The European Union has taken the initiative of a concerted response. It is now up to the entire international community to assume its share of the responsibility.
(ES) President-in-Office of the Council, Commissioner, ladies and gentlemen, I am very pleased that we are having this debate. Since 2005 Parliament has been warning both the Commission and the Council of the dangers involved in navigating the waters around Somalia, even the international waters.
Following various hijackings of boats and armed robberies, the European Union has just created a 'coordination cell'. It is very welcome; at least it is finally being recognised that there is a problem. However, I fear that even with this cell, the problem will continue to exist.
Until we have real cooperation and a genuine Common Foreign and Security Policy, the Member Sates whose interests are affected will continue to be forced to protect themselves and defend their legitimate national interests. France has clearly understood this, and I congratulate it on its decisiveness, courage and efficiency.
Spain has also reacted by planning to send a reconnaissance plane, in other words, an unarmed plane to dissuade armed pirates. It is a shame that this plane will not be enough to adequately defend and protect our fishermen if there is an armed boarding of our fleet.
We need to ask for and secure more cooperation between the Member States that are affected, we need to take advantage of the French Presidency of the Council and allocate more resources so that legal fishing in international waters is not, as it is there, a high risk activity, due to acts of piracy that are inconceivable in international society in the 21st century.
Mr President, I address my remarks particularly to the presidency of the Council.
I am all in favour of robust international action to deal with piracy on the high seas. I congratulate the French Government on the action by French commandos earlier this month. You may recall that in the days when Britain truly had an ethical foreign policy the Royal Navy swept the oceans clear of pirates. It blew them out of the water and we got rid of the slave trade as well.
Now we seem helpless. Our navies have been run down and we are frightened to act lest we fall foul of some aspect of human rights legislation, or become embroiled in lengthy judicial procedures.
The EU response is to try and invent another military operation by setting up a committee, a so-called EU coordination cell, which says it will coordinate military operations in the seas off the Horn of Africa. But, there is already a military operation in those waters. It is Combined Task Force 150, involving the US Fifth Fleet and warships from other NATO navies, led by a Dane at the moment.
I have a question to the Council presidency. Why is the EU getting involved? This is a job for NATO and, more to the point, what are European allies in NATO going to do to ensure that more warships are provided for this task? They have rules of engagement that make them effective, and there is international law in place at UN level to deal with captured pirates without inflicting them on our own countries.
(DE) Mr President, we have here the Commissioner for Transport and the French President-in-Office of the Council with responsibility for transport. Yet we are talking here about very tangible military deployment. Information was given very late to the relevant committee, the Subcommittee on Security and Defence, even though press reports on this EU mission to combat piracy have been in circulation since back in August. This is unacceptable. We need to have basic information in good time and then we can take a proper decision.
According to information from the BBC, France wanted a power of attorney of general, worldwide scope, not just for Somalia, but was fortunately unable to win through on this. For the first time we are talking about a curtailing of maritime sovereignty here, and we are also talking about a palpable breach of international law. We ought to be specifying this very clearly. We are talking about direct support for the so-called government in Somalia, which is supported by Ethiopia and the United States. There is direct cooperation with Operation Enduring Freedom, which is unacceptable, and funding is to be channelled through Athena. We do not have any information of any kind on this either.
We ought to be informed directly. What this is about is the protection by military forces of access to raw materials, which cannot be done like this. What we need is a way of dealing with this other than by military means.
(EL) Mr President, in this very important discussion let me focus on two points that I think are significant. One of them concerns the legal aspect. I think it is time for an update of the Convention on the Law of the Sea, so that we can improve the legal basis for implementing various methods of combating the problem.
The second point is the operational side of things. The maritime aspect of the issue is important, but not sufficiently so. An operational plan is needed; sea and air forces must be used in order to allow effective action.
Lastly, there is a series of interrelated matters. Commissioner Tajani said that the link between piracy and terrorism is being investigated, and I must add a further dimension: the interconnection between piracy and organised crime should be investigated.
(EL) Mr President, I have listened carefully to all the speakers. Everything they have said is correct, but here we are faced with an issue that requires immediate action. We cannot wait for the new maritime code or turn a blind eye on this situation.
Let me point out that ΝΑΤΟ is stepping in and playing the part of an international policeman and busybody. Could it not at least intervene here, with our backing, to form a unit from all Member States, with sea and air forces? Now if we Europeans, who have no common defence policy, wait until we can create such a unit, I think we shall be too late.
Since NATΟ plays the policeman where it is inconvenient for us, let us call on it to do so to suit our needs.
Mr President, Commissioner, ladies and gentlemen, first I would like thank you for this debate of a very high standard.
I sincerely believe that piracy is a form of terrorism and it is taking on uncontrolled proportions. The truth is that if nothing is done, the freedom of circulation for shipping in the Gulf of Aden and off the coast of Somalia may well disappear entirely, with the massive consequences that would of course ensue. I am delighted that the European Union is the first to have taken responsibility for this. I would add that, as you know, there are other areas of the world where piracy also poses a problem, particularly in the Malacca Strait and around Singapore. This is an equally important and difficult question for Europe. We should be able to make a decision on whether to continue planning a naval operation under the European Security and Defence Policy in early October.
The role of NATO was mentioned in several speeches. Dealing with piracy is not within NATO's remit. It does have a mandate for terrorism. They may look similar, but they are not the same thing. Until October, the Coordination Cell will continue to play its supporting role towards the Member States to try to improve the security conditions in the area. Mr Savary mentioned poverty in Somalia and I would stress that we have to get cargo vessels for the World Food Programme through there. Somalia and its population really need them.
In parallel, we will need to take action to set up a joint legal framework for the whole of the international community so that these acts of piracy can be brought to justice more effectively. There are pirates who have been arrested and brought to European prisons. Obviously we now need to look at the judicial aspect and the legal framework for all of this.
I would like to say that, unlike one Member who spoke earlier, I am pleased about the concrete action that has been taken by a number of Member States. This concrete action sends a very strong signal that could save lives, because there could be not only ransom demands but also killings. Some fishing vessels were fired on a few days ago. The situation is therefore dangerous, so a military response is appropriate.
Finally, I will appropriate the lovely phrase that your fellow Member Mr Morillon used: it is about protecting our interests and values. Protecting our values is a strong and proper action for Europe!
Mr President, ladies and gentlemen, it seems to me that this debate has been very useful, because it has certainly demonstrated the wishes of Parliament, the Commission and the Council to take action together to tackle a phenomenon that is becoming ever more worrying, namely piracy, and to give a response to European citizens on this issue.
I endorse the analysis that has emerged from the debate: it is not enough merely to take military action, which is a fundamental point, but it must also be taken swiftly, and I do not believe that we should dwell over-long on issues of competence, whether it ought to be the European Union or NATO - we must not waste time. I believe that we must step up coordination, but we have a duty to intervene, to prevent pirate organisations from strengthening their positions.
At the same time, it is important to take action to prevent and eradicate the possible causes of the growth of the phenomenon and of the recruitment of pirates. Someone said during course of the debate that it is becoming very profitable to carry out piracy, and in areas where poverty is at very high levels it is clear that it is easy for pirate organisations to recruit people, especially the young, who are prepared to do anything and prepared to enlist in these paramilitary organisations.
That is why, at the same time as taking measures directed at control and repression, which must be taken by the EU countries, and I am pleased about what has already been done, we must act - and here the Commission has a significant role to play - to help certain developing countries to grow in economic terms, to prevent poverty from becoming a tool that facilitates piracy.
Of course, we must then also work to understand - and here again the Commission can play a very important role - what lies behind piracy, what the links are with fundamentalism and with terrorism; what the points of strength are, what the reasons are. The Commission can give significant help here to the other European institutions.
We can certainly not stand by, we can certainly not wait, and certainly, too, with the strong action by Parliament pushing the Council and the Commission to act, we must guarantee safety for sea workers, and we must guarantee safety for goods coming from outside the European Union to supply the European Union. We must guarantee the issue not only - it is right to deal with it not only in the seas closest to the European Union - where there are also fishermen operating and Mrs Fraga told us, with concern, about events that are taking place even closer to us.
We must also look at what is happening in other parts of the world because piracy also affects ships flying the flags of EU countries in very remote seas. That is why we must not waste any more time, but it seems to me that the wish of the European Union has been clearly shown today, and particularly that of the Council, with the support of the Commission, to intervene and to continue to take firm action to prevent and, I also believe, through strategic projects to prevent any increase in terrorist action.
That is why the Council will receive support from the Commission on all initiatives to combat terrorism and also to prevent it; we want to prevent and to combat terrorism, let us say, that is linked to piracy. Thus, with the vigilant eye of Parliament, I believe that this cooperation can lead us to a positive result. On defence, I also endorse the view of Mr Bussereau on the words of our friend General Morillon: it is a matter of defending not just the interests but also the values of the European Union.
The debate is closed.
The vote will not take place until the October session.
(The sitting was suspended at 5.50 p.m. and resumed at 6 p.m.)